Citation Nr: 0011150	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) schedular 
rating for a postoperative right inguinal hernia disability.

2.  Entitlement to service connection for bilateral foot 
disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 1979 
and from January 1997 to September 1997.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought in September 1998, and the veteran appealed.  

For reasons which will be discussed below, the Board has 
recharacterized the second issue from one of entitlement to 
service connection for bilateral hallux valgus to entitlement 
to service connection for a bilateral foot disability.

FINDINGS OF FACT

1.  The veteran's service-connected postoperative right 
inguinal hernia disability is manifested by a well-healed 
surgical scar and subjective complaints of "tightness".  
There is no evidence of recurrence of the hernia, and the 
scar is not tender and painful on objective demonstration.  

2.  Competent medical evidence of record indicates that the 
veteran has a bilateral foot disability which may have had 
its onset in or have been chronically increased in its 
severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) schedular 
rating for a postoperative right inguinal hernia disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.114, Diagnostic Code 7338 (1999).

2.  The claim for service connection for bilateral foot 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his post-operative 
right inguinal hernia disability, claiming that it causes 
abdominal and groin area pain.  He is also seeking service 
connection for bilateral foot disability.  In essence, he 
contends that it was incurred or aggravated during his 
January to September 1997 period of service.

In the interest of clarity, the Board will first address the 
claim for an increased rating for  postoperative right 
inguinal hernia.  The Board initially will set forth the 
factual background, followed by pertinent law and 
regulations.  Thereafter the Board will analyze the claim and 
render a decision.  A similar format will then be used for 
the claim for service connection for bilateral foot 
disability.  After an order section concerning both claims, 
there will be a remand section concerning the matter of 
additional development which the Board deems necessary with 
respect to the veteran's claim of entitlement to service 
connection for bilateral foot disability.  

1.  Entitlement to an increased rating for a postoperative 
right inguinal hernia disability.  

Factual background

An October 1977 service medical record indicates that the 
veteran underwent a right inguinal hernia repair that month.  

Service connection for right inguinal hernia, postoperative, 
was granted in an August 1979 VA rating decision.  A 
noncompensable disability rating was assigned.

On U.S. Army Reserve examination in February 1982, a three 
inch long right inguinal hernia surgical scar was identified.  
Subsequent U.S. Army Reserve examinations noted the scar, 
with no other residuals of the 1977 hernia repair.  As noted 
above, the veteran served a second period of active duty from 
January to September 1997.  

On VA examination in December 1997, the veteran complained of 
feeling "tight" in the area of the hernia repair when he 
lifted anything.  He denied any new hernia and stated that he 
did not have to seek medical help for this problem.  
Clinically, the veteran's abdomen was soft and nontender, and 
bowel sounds were present.  There were no masses.  His 
genitalia were normal.  There were no herniae.  On the right 
side superior to the groin, there was a five centimeter old 
healed scar with a slight keloid formation.  It was well 
healed and nontender to the touch.  The diagnosis was status 
post right inguinal hernia repair, with no hernia present on 
that day's examination.  

In September 1998, the veteran stated that symptoms of his 
right inguinal hernia disability included abdominal and 
testicle area pain.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).


7338  Hernia, inguinal:
  Large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered 
inoperable.............................................      
60
  Small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily 
reducible....................................................
..........................      30
  Postoperative recurrent, readily reducible and well 
supported by truss or belt..... 10
  Not operated, but 
remediable...................................................
................................ 0
  Small, reducible, or without true hernia 
protrusion................................................. 0
(38 C.F.R. § 4.114, Diagnostic Code 7338)

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

With respect to any claim on appeal, the threshold question 
is whether the veteran has presented evidence of a well 
grounded claim.  The Court has defined a well grounded claim 
as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board finds initially that the veteran's claim for an 
increased rating for his postoperative right inguinal hernia 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), as he has essentially alleged that it has become 
worse.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107(a).  
The Board finds that VA's statutory duty to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the veteran was accorded a comprehensive VA 
examination in December 1997, when his service-connected 
disability was thoroughly evaluated.  The Board is aware of 
no evidence pertinent to this issue which exists and which 
has not been obtained and associated with the veteran's 
claims folder.

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran's service-connected postoperative right inguinal 
hernia disability is currently rated by the RO as zero 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7338.  In order to warrant a 10 percent rating under that 
diagnostic code, there must be a recurrent hernia.  In this 
case, the VA examination in December 1997 found that there 
was no recurrence of the veteran's right inguinal hernia.  
The report states that no hernia was present on clinical 
examination and that furthermore, the veteran denied having a 
new hernia.  In light of the above, an increased rating 
pursuant to Diagnostic Code 7338 is not warranted.  

The Court has stated that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) and Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

In this case, the Board has considered assigning a 
compensable rating for the disability at issue under 
Diagnostic Code 7804, as the veteran has a service-connected 
hernia repair scar in his inguinal area.   

Under Diagnostic Code 7804, a 10 percent rating is warranted 
when there is a scar which is tender and painful on objective 
demonstration.  The veteran complains of abdominal and 
testicular pain.  However, clinically in December 1997, his 
scar was nontender on objective examination, his abdomen was 
soft and nontender, and his genitalia were normal.  
Therefore, the requirements for a compensable rating pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 7804 have not been met.  
Under the circumstances, the provisions of 38 C.F.R. § 4.31 
call for a noncompensable rating.

The Board observes that although the veteran is competent to 
relate symptomatology which he is current experiencing, as a 
lay person he cannot supply a competent medical opinion as to 
the cause of his reported symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992)

For the reasons and bases stated above, the Board finds that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for bilateral foot 
disability.

Factual background

On service entrance examination in June 1976, clinically, the 
veteran had mild asymptomatic pes planus.  In March 1977, the 
veteran was referred to podiatry after complaining of a good 
deal of discomfort from pes planus.  He was given a 
prescription for a special appliance.  In February 1978, the 
veteran was given arch supports for flat feet.  On service 
discharge examination in April 1979, the veteran's feet were 
normal.

Subsequent U.S. Army Reserve physical examinations were 
pertinently normal.  On service examinations in June and July 
1996, before his second period of active duty, the veteran 
denied having or having had foot trouble, and clinically, his 
feet were normal.  

On service discharge examination in September 1997, the 
veteran reported having or having had foot trouble.  A health 
care provider elaborated on that remark by stating that the 
veteran had bilateral foot pain syndrome and bunions, and 
that a podiatry consultation was to occur.  

A September 1997 letter from the Army medical department, 
dated the same day as the above service discharge examination 
report, indicates that the veteran had been diagnosed as 
having bilateral hallux valgus, and that it had been first 
treated at Martin Army Community Hospital (MACH) on September 
4, 1996.  It states that responsibility for treatment had 
been had been transferred to the Salem, Virginia VA Medical 
Center.  

On VA evaluation in October 1997, the veteran complained of 
foot pain.  Clinically, he had painful bursa and callosity of 
the medial aspect of each great toe, with varus deformity.  
The impression was hallux valgus.  

On VA examination in December 1997, the veteran complained of 
hallux valgus, stating that he had bunions on both great 
toes, and he stated that he used to wear arch supports.  No 
pertinent clinical findings were reported.  The diagnosis was 
pes planus with callus on each large toe.  

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998) 
38 C.F.R. § 3.303 (1999).

Well-grounded claims

In order for a claim for service connection to be well-
grounded, there must be (1) competent medical evidence of 
current disability; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Analysis

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of current foot 
disability, as reflected by the September 1997 service report 
and the October 1997 VA evaluation report.  The second prong 
of Caluza is also met, because there is some evidence of foot 
problems during both periods of service.  The third prong of 
Caluza is also met, as foot disability was reported in 
conjunction with service discharge examination in September 
1997.  See Hampton v. Gober, 10 Vet. App. 481 (1997) 
[plausible nexus to service is shown when a disability is 
shown on service discharge examination and claim is filed 
within a year of such service discharge].

As all three prongs of the well groundedness test are met, 
the claim is well grounded.  Further discussion of this claim 
takes place in the remand section below.  


ORDER

Entitlement to an increased (compensable) schedular rating 
for a postoperative right inguinal hernia disability is 
denied.  

The veteran's claim for service connection for bilateral foot 
disability is well grounded.  To this extent only, the appeal 
is allowed.  


REMAND

The Board believes that additional evidentiary development is 
required with respect to the veteran's claim of entitlement 
to service connection for a foot disability.

The Board refers to the veteran's pertinent medical history, 
which has been described briefly above.  Briefly, mild pes 
planus was identified on the veteran's entrance physical 
examination in 1976 and the veteran complained of foot 
problems during his first period of active service.  
Thereafter, there is no indication of foot problems until 
1996, just before his second period of service.  Hallux 
valgus was identified at that time and in October 1997, after 
the second period of service. However, the most recent 
medical evidence indicates that pes planus was identified in 
December 1997.

The medical history described above is unclear as to whether 
there are two disabilities, pes planus and hallux valgus, or 
one disability which has been misdiagnosed at times.  There 
is also the matter of whether the disability(ies) existed 
before the veteran's periods of service and if so was 
aggravated by such service.  To attempt to resolve the 
diagnostic conflict in the record, a VA examination as 
ordered below should be conducted.  

A September 1997 service record states that the veteran 
started receiving treatment for bilateral hallux valgus on 
September 4, 1996 at MACH.  If this is so, it may have a 
bearing on the veteran's claim.  Furthermore, the veteran 
indicated in October 1997, moreover, that he was receiving 
treatment at MACH prior to his release from active duty in 
September 1997.  These records should be requested from MACH 
after the veteran provides the dates of treatment.  

In May 1998, moreover, the veteran stated that he was 
receiving treatment at the Salem, Virginia VA Medical Center 
for bilateral hallux valgus.  Those records should be 
requested also.  

The veteran's claims folder was transferred to the Board in 
January 1999.  The RO received additional service medical 
records from the VA Record Management Center in December 
1999, including June and July 1996 service examination 
reports, the latter of which is described above, and 
forwarded them to the Board in January 2000.  The RO has not 
considered these records in the first instance and is 
required to do so unless there is a waiver of initial RO 
consideration thereof by the veteran.  38 C.F.R. §§ 19.37, 
3.156(c), 20.1304(c) (1999).  No such waiver is of record in 
this case.  Accordingly, remand is required.  
38 C.F.R. § 19.91 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran 
and ask him to identify any recent 
medical treatment records pertaining to 
his foot disability.  Regardless of the 
veteran's response, the RO should 
request from MACH the September 4, 1996 
clinical record which is referenced in a 
September 4, 1997 service record, as 
well as any additional records from MACH 
after the veteran specifies additional 
dates of treatment therein.  The RO 
should also obtain and incorporate into 
the veteran's claims folder all 
additional records from the Salem, 
Virginia, VA Medical Center, as well as 
any other pertinent treatment records 
which the veteran identifies.  Any such 
treatment records so obtained should be 
associated with the veteran's claims 
folder.

2.  A VA examination of the veteran's 
feet should be conducted.  The claims 
folder should be made available to the 
physician prior to the examination.  The 
examiner should describe all pertinent 
foot pathology, and render opinions with 
reasons as to whether or not the veteran 
currently has one bilateral foot 
disability or two, e.g., bilateral pes 
planus and/or hallux valgus.  With 
respect to any foot disability 
diagnosed, the examiner should indicate 
when it had its onset and if the onset 
was before either period of the 
veteran's service, whether such was 
aggravated beyond the natural 
progression of the disease due to 
service.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral foot 
disability, considering all the 
evidence.

If the benefits requested on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

